MEMORANDUM **
Jacob Freemyer appeals from the district court’s order denying his motion to suppress the evidence supporting his conviction for possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1), on the grounds that the war-rantless search of his vehicle was invalid under the Fourth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Under the automobile exception to the Fourth Amendment’s warrant requirement, officers may search an automobile without a warrant so long as they have probable cause. See California v. Acevedo, 500 U.S. 565, 569, 111 S.Ct. 1982, 114 L.Ed.2d 619 (1991); United States v. Ibar-ra, 345 F.3d 711, 715 (9th Cir.2003).
Here, the district court correctly found that officers had probable cause to search Freemyer’s vehicle, see Ibarra, 345 F.3d at 716, and the warrantless search was therefore valid under the automobile exception. See Maryland v. Dyson, 527 U.S. 465, 466-67, 119 S.Ct. 2013, 144 L.Ed.2d 442 (1999) (holding that the automobile exception has no separate exigency requirement).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.